Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figures 2A and 2B use rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents in addition to the numbering so one of ordinary skill in the art could quickly identify what each box represents. For example, box 254 in figure 2B must include a label (power source) in addition to the number 254. No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objections

Claim(s) 10 is/are objected to because of the following informalities:

In regards to claim 10, the claim recites in line 1 “wherein signal transmitted by the first of the plurality of communication nodes”. The limitation of “signal” must be preceded by the word “the” because the limitation was previously defined. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites in line 3 “determining a communication network based on the obtained well data”. It appears that some limitations are missing from the limitation because it is unclear what features of the communication network are being determined based on the well data. For this reason, the claim is indefinite.
Also, the claim recites in line 8 “to transmit the measurement data to”. The word “the” in front of the limitation(s) “measurement data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines the limitations of measurements, but it does not define measurement data. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to transmit [[the]] measurement data to”.

In regards to claim(s) 2-10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 8, the claim recites in line 2 “are in the range between”. The word “the” in front of the limitation(s) “range” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “are in [[the]] a range between”.

In regards to claim 11, the claim recites in line 4 “associated with the hydrocarbon system”. It is unclear if the limitation of line 4 is referring to the system recited in line 1 or to the system of line 2. For this reason, the claim is indefinite. The examiner has interpreted line 2 of the claim in the following way in order to advance prosecution: line 2 “a wellbore in [[a]] the hydrocarbon system”.
Also, the claim recites in lines 10-11 “to determine the presence of sand”. The word “the” in front of the limitation(s) “presence of sand” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to determine [[the]] presence of sand”.

In regards to claim(s) 12-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 11.
Also, the claims each recite in line 1 “The system of claim 11”. It is unclear to which of the previously defined systems line 1 of the claims are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “The hydrocarbon system of claim 11”.

In regards to claim 13, the claim recites in line 2 “are in the range between”. The word “the” in front of the limitation(s) “range” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The a range between”.
	
Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims(s) 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 7, 9-10, 12-13 and 15-16 of copending Application No. 16/679,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite a system to detect the presence of sand using acoustic signals, whereas the claims of the instant application are broader version of claim(s) of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference application, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.



Instant Application
16/702,810
Copending Application
16/679,951
US-2020/0200003
1. A method of detecting sand in a wellbore, comprising: 


obtaining well data for a subsurface region; 

determining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes; 
















installing the plurality of communication nodes into a wellbore, wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit the measurement data to other communication nodes in the communication network; 



performing sand detection operations in the wellbore, wherein performing sand detection operations include: 

transmitting a signal from a first of the plurality of communication nodes; 




analyzing the received signal to determine whether sand is present in the wellbore; and 
transmitting data packets associated with the received signal to a control unit via the communication network; and performing hydrocarbon operations in the wellbore.  



obtaining well data for a subsurface region; 

defining a configuration for a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes; wherein the plurality of communication nodes include multiple communication node types that each operate with one or more different wireless communication network types, with the one or more different wireless communication network types comprising at least one of a low-frequency wireless communication network type, a high- frequency wireless communication network type, and a radio-frequency wireless communication network type; and wherein the configuration of the multiple communication node types within the wellbore is determined, at least in part, based on locations of the wellbore that are likely to include solids and/or fluids during post-stimulation operations, as determined using the obtained well data; 

installing the plurality of communication nodes into the wellbore based on the defined configuration for the communication network, wherein one or more nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit the measurement data to other communication nodes in the communication network; 





during the post-stimulation operations, transmitting an acoustic signal from a first of the plurality of communication nodes; 



transmitting data packets associated with the received acoustic signal to a control unit via the communication network; Page 2 of 13U.S.S.N.: 16/679,951 Atty. Docket No.: 2018EM443-US2 Response to Office Action dated October 22, 2021 
analyzing the received acoustic signal to determine contents of a tubular member installed in the wellbore;

determining whether the post-stimulation operations should be modified based on the analyzed acoustic signal; and 

based on the determination of whether post-stimulation operations should be modified, performing the post-stimulation operations.

Claim 6: The method of claim 1, wherein the post-stimulation operations further comprise controlling an amount of sand in the tubular member, and wherein the post-stimulation monitoring comprises monitoring the amount of sand in the tubular member.

Part of claim 1: determining whether the post-stimulation operations should be modified based on the analyzed acoustic signal; and 

based on the determination of whether post-stimulation operations should be modified, performing the post-stimulation operations.
3. The method of claim 1, further comprising: 

analyzing the received signal to determine an amount of sand present in the wellbore; and 

transmitting data packets associated with the received signal to the control unit via the communication network.
Part of claim 1: transmitting data packets associated with the received acoustic signal to a control unit via the communication network; Page 2 of 13U.S.S.N.: 16/679,951 Atty. Docket No.: 2018EM443-US2 Response to Office Action dated October 22, 2021 
analyzing the received acoustic signal to determine contents of a tubular member installed in the wellbore;

Claim 6: The method of claim 1, wherein the post-stimulation operations further comprise controlling an amount of sand in the tubular member, and wherein the post-stimulation monitoring comprises monitoring the amount of sand in the tubular member.
4. The method of claim 1, further comprising 













a presence of one or more of sand, proppant, and hydraulic fracturing fluids in the tubular member, 

an amount of one or more of sand, proppant, and hydraulic fracturing fluids in the tubular member, and 



Part of claim 1: installing the plurality of communication nodes into the wellbore based on the defined configuration for the communication network, wherein one or more nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit the measurement data to other communication nodes in the communication network.
6. The method of claim 5, wherein the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof.  

9. The method of claim 1, wherein defining the configuration for the communication network comprises, for each communication node, selecting from the group consisting of one of one or more low-frequency bands, one or more high-frequency bands, one or more radio-frequency bands, one or more individual tones, one or more coding methods, or any combination thereof.
7. The method of claim 1, further comprising producing hydrocarbons from the wellbore.  
10. The method of claim 1, further comprising producing hydrocarbons from the wellbore.
8. The method of claim 1, wherein the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz.  
12. (Currently Amended) The method of claim 1, wherein transmitting the data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.
9. The method of claim 1, wherein the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.  
12. (Currently Amended) The method of claim 1, wherein transmitting the data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.
10. The method of claim 1, wherein signal transmitted by the first of the plurality of communication nodes and received by the second of the plurality of communication nodes is an acoustic signal.  
Part of claim 1: during the post-stimulation operations, transmitting an acoustic signal from a first of the plurality of communication nodes; 

receiving the transmitted acoustic signal by a second of the plurality of communication nodes.
11. A hydrocarbon system comprising: 


a wellbore in a hydrocarbon system; 

a plurality of tubular members disposed in the wellbore;  

a communication network associated with the hydrocarbon system, wherein the communication network comprises a plurality of communication nodes that are configured to communicate operational data between two or more of the plurality of communication nodes during operations; and 
















a sand detection system, wherein one or more communication nodes of the plurality of communication nodes are configured to receive acoustic signals sent from others of the plurality of communication nodes, and wherein the acoustic signals are analyzed to determine the presence of sand in a portion of the plurality of tubular members through which the acoustic signals were transmitted.  


a wellbore in the hydrocarbon system; 

a plurality of tubular members disposed in the wellbore; Page 4 of 13U.S.S.N.: 16/679,951 Atty. Docket No.: 2018EM443-US2 Response to Office Action dated October 22, 2021 

a communication network associated with the hydrocarbon system, wherein the communication network comprises a plurality of communication nodes that are configured to communicate operational data between two or more of the plurality of communication nodes during operations; wherein the plurality of communication nodes include multiple communication node types that each operate with one or more different 

a post-stimulation monitoring system, wherein, the post-stimulation monitoring system comprises one or more communication nodes of the plurality of communication nodes that are configured to receive acoustic signals sent from others of the plurality of communication nodes, and wherein the acoustic signals are analyzed to determine the presence of the solids and/or the fluids related to the post-stimulation operations in a portion of the plurality of tubular members through which the acoustic signals were transmitted; wherein the one or more communication nodes comprise piezo transducer sensors.

16. The system of claim 13, wherein the solids comprise one of proppant and sand.

15. (Original) The system of claim 13, wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.
13. The system of claim 11, wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.  
15. (Original) The system of claim 13, wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US-2019/0153849) in view of Lovell (WO-2005/059307).

In regards to claim 1, Kent teaches a method to transmit data in a wellbore, wherein the method comprises a step of obtaining well data for a subsurface region [fig. 3 element 302, par. 0011 L. 3-4]. Furthermore, Kent teaches that the method comprises a step of determining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes [fig. 3 element 306, par. 0011 L. 5-7]. Kent further teaches that the method comprises a step of installing the plurality of communication nodes into a wellbore, wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit measurement data to other communication nodes in the communication network [fig. 3 element 310, par. 0011 L. 7-13]. 
Kent teaches that each of the plurality of nodes are capable to transmit and receive acoustic signals [par. 0062 L. 13-20]. However, Kent does not teach that the method comprises a step of performing sand detection operations in the wellbore.
On the other hand, Lovell teaches that acoustic signals transmitted from a first node and received by a second node can be analyzed in order to detect presence of sand [par. 0008 L. 1-2 and L. 6-10, par. 0020 L. 1-3, par. 0021 L. 2-9]. This teaching means that the method comprises a step of performing sand detection operations in the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lovell’s teachings of using the acoustic signals transmitted from a node to detect the presence of sand in the method taught by Kent because it will permit the system to use the same acoustic nodes for communication and for measurement of sand.
The combination of Kent and Lovell teaches that that the method comprises a step of transmitting data packets associated with the received signal to a control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7]. Also, the combination teaches that the method comprises a step of performing hydrocarbon operations in the wellbore [see Kent fig. 3 element 322].  

In regards to claim 2, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of adjusting hydrocarbon operations based on the transmitted data packets associated with the received signal [see Kent fig. 3 elements 312-322, see Lovell par. 0007 L. 9-12].  

In regards to claim 3, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of analyzing the received signal to determine an amount of sand present in the wellbore [see Lovell par. 0021 L. 2-3, par. 0033 L. 12-16, par. 0034 L. 7-9]. Also, the combination teaches that the method comprises a step of transmitting data packets associated with the received signal to the control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7].  

In regards to claim 4, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of determining changes in an amount of sand adjacent the one or more communication nodes during the sand detection operations [see Lovell par. 0031 L. 1-7].  

In regards to claim 5, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of configuring the plurality of the communication nodes based on a communication network configuration [see Kent fig. 3 element 306 and 308].

In regards to claim 6, the combination of Kent and Lovell, as applied in claim 5 above, further teaches that the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof [see Kent par. 0012 L. 12-15].  

In regards to claim 7, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of producing hydrocarbons from the wellbore [see Kent fig. 3 element 322, par. 0012 L. 15-16].  

In regards to claim 8, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz [see Ken par. 0012 L. 16-18].  

In regards to claim 9, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are in a range between greater than 20 kilohertz and 1 megahertz [see Kent par. 0012 L. 19-21].  

In regards to claim 10, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the signal transmitted by the first of the plurality of communication nodes and received by the second of the plurality of communication nodes is an acoustic signal [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 8-10].  

In regards to claim 11, the combination of Kent and Lovell, as shown in the rejection of claim 1 above, teaches the claimed hydrocarbon system comprising the claimed san detection system. Furthermore, the combination teaches that the hydrocarbon system comprises a wellbore in the hydrocarbon system, a plurality of tubular members disposed in the wellbore and a communication network associated 

In regards to claim 12, the combination of Kent and Lovell, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 13, the combination of Kent and Lovell, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US-10,771,326) teaches a method of building a communication network using well data [fig. 3].

Orban (US-11,035,219) teaches a method of placing nodes in a drill string based on planned wellbore [col. 10 L. 21-25].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685